Filed 7/29/14 In re E.A. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re E.A., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                          A138988
         Plaintiff and Respondent,
                                                                     (Alameda County
v.                                                                   Super. Ct. No. C-182345)
E.A.,
         Defendant and Appellant.


                                                   INTRODUCTION
         Defendant E.A., a minor, appeals the juvenile court’s dispositional orders
terminating his dependency status and declaring him a ward of the court. Defendant
contends that the juvenile court erred by declaring him a ward of the court and violated
his constitutional and statutory rights to due process by holding a jurisdictional hearing
pursuant to Welfare and Institutions Code1 section 600 before ordering an assessment
pursuant to section 241.1. As explained below, we reject these contentions of error.
However, defendant also contends his maximum custody exposure should be reduced by
six months, and the Attorney General concurs, as do we. Accordingly, we direct the



         1
        Unless otherwise indicated, all further unspecified statutory references are to the
Welfare and Institutions Code.

                                                             1
juvenile court to amend the dispositional order to reflect a maximum time of confinement
of three years, and otherwise affirm.
                       FACTUAL AND PROCEDURAL BACKGROUND
A.     Dependency Proceedings
       By the time defendant was adjudged a ward of the court at 14 years old in May
2013, defendant and his family had experienced a long history of contact and
involvement with child welfare services. Defendant’s mother (mother) is the single
parent of six children and has developmental disabilities and limitations. All the children
have varying degrees of learning disabilities, developmental disabilities and serious
behavioral issues. Defendant and his siblings were raised in a very chaotic home
environment, witnessing numerous episodes of domestic violence, as well as other acts of
violence within the neighborhood. Mother has been involved with Alameda County
Social Services Agency (Agency) since 2001, with 31 referrals and a case history for
issues related to physical abuse and general neglect of all six of her children.
       Defendant has been the subject of three dependency proceedings, the first of
which was instigated in May 2001 when he was two years old. In August 2009, when
defendant was 10 years old, the Agency filed the third section 300 dependency petition
relating to defendant’s family, alleging as to defendant and his older brother C.H. (age
12) that mother was “unable and unwilling to provide the necessary care, support and
supervision, . . . due to [their] extensive behavioral and mental health issues/needs” and
had signed a voluntarily relinquishment of custody for both minors. The Agency’s
detention report dated August 18, 2009, states “the minors have been exhibiting
dangerous behaviors. They had been picked up by the Oakland Police Department twice
during the previous week for being out past curfew and causing trouble in the family
home and within the surrounding neighborhood. . . . The children reportedly have been
stealing; hustling in the neighborhood, and now the mother is facing eviction due to the
children’s behaviors and harassment of other people living in the complex. [Mother]

                                              2
stated that Child Protective Services ‘needed to come out and pick up her kids
immediately.’ It appeared that [mother] was at the end of her rope and was not able to
control the children.”
       In an interview with the social worker, mother stated the minors (defendant and
C.H.) have always had behavioral problems, but they had worsened in the past six
months. Recently, they do not listen to her at all and had been intimidating towards her
and the other children. Mother stated the minors are destructive in the home and in the
community; they have broken windows, destroyed property, stolen from family and
neighbors and the police confiscated a pellet gun from them. The minors “hang out until
well after dark . . . with older teens and adults in the area,” and mother fears they are
involved in gang and/or illegal activities. Mother is aware the minors “are scamming
people for money,” for example by collecting “donations” for a nonexistent basketball
team, and then spending the money on clothes and electronics. Mother is concerned
about “the dangerous people the boys associate with and she fears they could be harmed
intentionally or unintentionally.”
       The social worker also talked to defendant and C.H. in the course of transporting
them from home to the assessment center. The minors were so agitated the social worker
thought they were under the influence of a stimulant. They presented as chaotic and
impulsive, used profanity to complain about the situation and “brag about their street
credibility. They showed absolutely no fear or respect for authority and it seems clear
that they are used to doing whatever they want.” The minors bragged to the social
worker that they have numerous “uncles” and “brothers” who are not blood related, and
claimed they had possessed firearms before. The social worker opined the minors “have
a lot of knowledge of what goes on in the streets and it seems they are already involved in
dangerous and probably illegal activities.” For example, they “admitted to ‘scamming’
people for money by soliciting donations for a fake basketball team.”



                                              3
       At the detention hearing held on August 18, 2009, the court designated
defendant’s appointed counsel as his guardian ad litem and ordered him detained for
placement in a suitable family home or private institution. On August 20, 2009, the court
authorized the administration of psychotropic medications to defendant on the treating
physician’s preliminary diagnosis of intermittent explosive disorder and bipolar disorder,
manic type. The jurisdiction/disposition report related that defendant had been
transferred from a psychiatric unit where he had been held pursuant to section 5150 at
Lincoln Child Center in Oakland (the Center), where he was “doing relatively well” and
appeared to be “moving in a positive direction in terms of . . . behavior.” At an
uncontested disposition hearing held on September 1, 2009, the court established
dependency and ordered out-of-home placement.
       The Agency’s status review report of February 2010 related defendant was still at
the Center. Mother had maintained regular telephone contact with defendant and visited
him at the Center on a weekly basis. Defendant had “shown some improvement and is
learning to work out his dilemmas.” He has been diagnosed with mood disorder and
disruptive behavior disorder. Defendant’s assigned psychiatrist placed defendant on a
drug regime of Risperdone, Cogentin and Seroquel in prescribed dosages. Defendant
reports he wants to return home as soon as possible, but knows he needs to continue to
work on his behavior. According to the Center staff, defendant is engaged with staff and
peers, but “takes offense when he is challenged by authority.” Following the status
review hearing held on February 19, 2010, the court continued defendant in placement.
       The Agency filed a 12-month status review report on July 26, 2010,
recommending defendant continue in placement. The report notes defendant is enrolled
in sixth grade at Lincoln Child Center School, but has a difficult time managing his
behavior in class. According to his therapist at the Center, defendant manages his
behavior at times and at other times he is completely out of control. At times, defendant
appears unable to control his temper, making him aggressive, volatile and disrespectful.

                                             4
He has received numerous incident reports on account of his behavior. Mother has
maintained contact with defendant and his older brother, and they have had overnight
visits and occasional day visits. Defendant would like to return home, but needs to
engage in ongoing therapy and medication management in order to manage his behavior
appropriately. Following the status review hearing on August 19, 2010, the court
continued defendant as a dependent with the permanent plan of placement at the Center
and the specific goal of returning home.
      In January 2011, the Agency submitted an ex parte application for defendant to go
home on a two-week extended visit with his mother on a trial placement. Defendant had
expressed frustration over never returning home and his behavior was regressing. The
Center staff, defendant’s therapist and social worker agreed an extended home visit
would give defendant hope of returning home and help stabilize his behavior. On
February 4, 2011, the court continued the minor as a dependent, and placed him at home
with his mother with family maintenance services.
      On June 21, 2011, the Agency filed a supplemental petition pursuant to
section 387, alleging mother is unable to manage defendant’s “acting out” behaviors, due
to his severe emotional instability and her own developmental delays. Specifically, the
section 387 petition alleged mother was unwilling or unable to ensure defendant takes his
medications; and defendant is becoming increasingly aggressive, which places his own
safety and the safety of others at risk. The detention report states defendant was removed
from his mother’s home and taken to the assessment center on June 9, 2011. He was
placed at Refuge Group Home (Refuge) on June 11 and shortly thereafter went absent
without leave (AWOL). The Refuge case manager reports defendant comes and goes
during the day, sometimes attends school, and usually sleeps at a friend’s home or at his
mother’s home. The social worker expressed concern defendant was not taking his
medications while AWOL.



                                            5
       The Agency requested a continuance of the jurisdiction/disposition hearing in
order to assess defendant’s stability and the option of placement with mother. In an
addendum report dated August 16, 2011, the social worker stated defendant continually
goes AWOL from his placement at Refuge; on July 29, 2011, defendant was taken for a
psychiatric evaluation after threatening another minor at Refuge, was later discharged and
continued on his medication, Seroquel, with a diagnosis of intermittent explosive
disorder. In a second addendum report filed on October 14, 2011, the Agency changed
its recommendation to a planned permanent living arrangement for the minor. The
Agency reported defendant has been AWOL on overnights from his placement at Refuge,
and had been staying at his mother’s home or elsewhere in the community; he attended
school at Seneca Center in San Leandro, where he attended group therapy and
participates, albeit “in negative ways.” The staff at Refuge recommended stabilizing
defendant in his placement “to avoid a higher level of care.”
       In a third addendum report filed on November 23, 2011, the Agency reported
defendant was admitted to the emergency room at Children’s Hospital in Oakland with
two gunshot wounds to the abdomen on November 6, 2011 and discharged on
November 16, 2011 after recovering from emergency surgery. Regarding placement, the
Agency’s goal was to place defendant with a nonrelative extended family member
(NREFM), a former foster parent who had asked for the placement. Defendant was not
attending school on a regular basis, was at second or third grade level for language arts,
and was often only in class for a short time before leaving for the crisis room. On
November 28, 2011, the court sustained the allegations of the section 387 supplemental
petition, continued defendant as a dependent, set aside the order placing him in mother’s
home, and ordered defendant to be placed with the NREFM and the Agency to
investigate a possible level 14 placement.
       In an interim review report filed on December 23, 2011, the social worker stated
defendant has been in placement with the NREFM since November 23, is recovering well

                                             6
from his gunshot wounds, and has not spoken about running away. The caregiver reports
defendant is doing well in the home, and she is currently trying to enroll him in school in
Tracy. However, in a subsequent status review report filed on April 30, 2012, the social
worker reported the NREFM relinquished care of defendant due to his behaviors and
refusal to attend school on a regular basis. Thereafter, defendant spent 72 hours at
Willow Rock on a section 5150 hold, before he was placed at Hawk’s Place Group Home
(Hawk’s Place), in Contra Costa County on February 6, 2012. Defendant stated he liked
living at Hawk’s Place, but was concerned he was too far away from Oakland, where his
mother and siblings lives. Hawk’s Place director reported defendant “is a pleasure to
have around,” had adjusted well to the group home, and benefited from the positive role
modeling provided by the young men at the home who were attending school and going
to college. On May 9, 2012, the court continued defendant as a dependent with the
permanent plan of placement at Hawk’s Place and a specific goal of independent living
with the aid of a caring adult.
       In the status review report filed on October 26, 2012, the social worker reported
Hawk’s Place closed abruptly due to a licensing infraction and defendant was placed at
Creative Alternatives Group Home (CAGH) in Merced on October 13, 2012. However,
defendant went AWOL while returning to CAGH after a visit with his family in Oakland;
he exhibited signs of a panic attack in the car and after CAGH staff pulled over to the
side of the freeway, defendant jumped out of the car and ran off. A protective custody
warrant was filed on October 22, 2012. Also, defendant stopped taking Seroquel because
he did not like the way it made him feel; he rejected a medication evaluation and asserted
he does not need medication. The social worker stated defendant has not exhibited any
behavior requiring medication and a medication evaluation is not necessary at this time.
Defendant appeared for the status review hearing held on November 7, 2012, and the
court recalled the protective custody warrant. The court ordered defendant placed in the



                                             7
Westwind Foster Family Agency home of Brian and Pearlina Gaither with a specific goal
of legal guardianship.
       That plan soon fell apart. In a status review report filed on April 19, 2013, the
social worker reported defendant was currently AWOL again. Defendant was placed
with the Gaithers on November 1, 2012. On December 6, 2012, the social worker
received a call from Mrs. Gaither requesting a meeting because defendant was being
defiant, disrespectful to her and refused to do his chores. He also refused to comply with
his curfew and stayed out overnight without permission. Defendant went AWOL from
the Gaithers’ home on December 14, 2012. On January 18, 2014, his mother reported he
had returned to her home; and he was now staying with mother without Agency
recommendation or approval. The social worker opined defendant had “been on a
downward spiral” since Hawk’s Place closed in October 2012. The social worker
reported that defendant had become defiant to most adults in his life, refused to attend
school, and was hanging out in the streets. Mother allowed him to stay in her home
because she did not want him on the streets, however, she did not set firm limits on his
behavior and conduct. The social worker expressed she is “at a loss on what to do with
[defendant] so he will remain safe, attend school, and follow the rules of his placement.”
       On April 23, 2013, defendant’s court-appointed special advocate (CASA) filed an
addendum report stating a team decision meeting (TDM) had taken place regarding
defendant’s placement. Everyone at the TDM agreed the best placement for defendant is
at Cedar’s Place in Hercules, a facility operated by the director of the now defunct
Hawk’s Place group home, a prior placement where defendant had made progress.
B.     Wardship Proceedings
       On April 24, 2013, the District Attorney of Alameda County (DA) filed a
delinquency petition pursuant to section 602, subdivision (a).2 The petition alleged

       2
        This was not defendant’s first section 602 petition. On March 10, 2010, just after
the six-month review point in the section 300 proceeding described above, the DA’s

                                             8
defendant (age 14) committed residential burglary, in violation of Penal Code sections
459 and 460, subdivision (a) (count one), and possessed a projectile firearm, a replica
BB gun resembling a .45-caliber semiautomatic handgun, a misdemeanor in violation of
Oakland Municipal Code section 9.36.130, subdivision (A) (count two).
       Regarding the burglary charge, the Oakland police report related that on April 23,
2013, at approximately 11:20 a.m., an after school coordinator received a phone call
reporting someone was breaking into a residence on 7th Street. Security officers
responded to the scene. A security officer saw defendant jumping over the back fence of



office filed a wardship petition pursuant to section 602 alleging two counts of felony
assault (Pen. Code, § 245, subd. (a)(1)) and one count of felony battery (Pen. Code,
§ 243, subd. (d)), arising from defendant’s assault on two of the Center staff members.
The probation officer’s intake/jurisdiction report states staff member Yen Luv tried to
stop defendant from climbing onto the roof of a shed to join his 11-year-old and 12-year-
old friends and defendant punched her in the chest and kicked her in the legs. After
defendant joined his friends on the roof, another staff member, Valerie Labanca, came to
assist Luv. One of the boys threw a three and one-half foot stick, which hit Labanca in
her right eye and caused bleeding. Police officers subsequently arrived, ordered
defendant and his friends off the roof and took them into custody. The report also notes
that since being placed at the Center, defendant had incurred 53 documented incident
reports for inappropriate behavior.
        At a hearing held on May 12, 2010, the DA dismissed the felony charges with
restitution open and defendant admitted one count of misdemeanor battery (Pen. Code
§ 242) pursuant to an amended petition. The court ordered probation to prepare a
section 241.1 report. In their section 241.1 report, the Agency and the probation
department recommended that the court continue defendant as a section 300 dependent
because he “does not have a lengthy history with probation, he is in a stable environment
[at the Center] where the program is willing to continue to work with him on his issues.”
At a hearing held on July 14, 2010, the court continued defendant’s dependency and
placed him on probation without wardship pursuant to section 725, subdivision (a).
        In a December 2010 progress report, the probation officer noted defendant had not
complied with conditions of probation requiring that he pay $25 in restitution and
complete an apology letter to the victim. However, the probation officer recommended
that if defendant appeared at the hearing with a copy of the apology letter, the restitution
fine should be set aside and the entire matter dismissed. At a hearing held on
December 8, 2010, defendant appeared by counsel and submitted a letter of apology. The
court set aside the restitution fine and dismissed the matter.

                                             9
the residence in question, and detained him. An Oakland police officer examined the
victim’s residence. The rear door had substantial pry marks around the door knobs and
the inside of the door frame was severely damaged. The perpetrator(s) had conducted “a
messy search” of upstairs bedrooms, and two screwdrivers found on one of the beds
appeared to have been used to pry open the rear door.
       In regard to the misdemeanor weapons charge, the BART police report related that
at 9:23 p.m., on March 28, 2013, BART police officers were in the area around the
MacArthur BART station on the report of two African-American juveniles, one of whom
appeared to be carrying a concealed weapon. The officers contacted defendant and
another minor at the scene. The officers found a BB gun (a replica of a Colt .45-caliber
semiautomatic pistol) in defendant’s front waistband after one of the officers approached
defendant with his service weapon unholstered and pointed at the ground.
       Defendant appeared in detention at a hearing held April 25, 2013, represented by
the public defender; dependency counsel was also present. The court recalled the warrant
and defense counsel requested that the matter be “put over to May 1st for a pretrial and
May 14th for a jurisdictional hearing.” The court granted counsel’s request and ordered
defendant detained under the care of the probation department. At the May 1 hearing,
defense counsel advised the court defendant wished to admit to second degree burglary,
with restitution open. The court stated defendant’s maximum exposure was three years
six months and, thereafter, advised defendant of his constitutional rights. Defense
counsel stipulated the police report provided a factual basis for the guilty plea. The court
found defendant knowingly and voluntarily waived his rights and pleaded guilty. The
court accepted the plea and dismissed count two. The court set a disposition hearing for
May 22 and ordered a section 241.1 report.
       The Agency and the probation department filed a section 241.1 report on May 20,
2013. The report related defendant “has absconded from every Social Services
placement . . . . He will not attend school. He smokes weed with his friends, hangs out

                                             10
past his 8:45 p.m. curfew, and often stays out overnight without his mother’s permission
with people his mother does not know. [Defendant] is also very defiant towards most of
the adults in his life. . . . [¶] . . . [Defendant] stated to his child welfare worker . . . his
plan is to . . . go AWOL, not to go to school, and get in trouble so no one will deal with
him and he can be sent home.” The Agency and the probation department agreed
defendant should be adjudged a ward of the court for his safety and the safety of the
community.
       At the disposition hearing held on May 22, 2013, defendant’s public defender
(trial counsel) and dependency counsel both appeared on his behalf. However, county
counsel was not present and trial counsel had another matter at which she had to be
present. Trial counsel agreed to put her comments on the record regarding the section
241.1 report’s recommendation of wardship. Trial counsel stated she disagreed with the
recommendation, stating defendant committed the burglary on his 14th birthday and
should remain in dependency proceedings on account of his young age. Dependency
counsel agreed with trial counsel, arguing that the placements that worked for defendant,
such as the Center and Hawk’s Place, had closed down. Dependency counsel also argued
dependency was preferable because defendant is a “special-needs child” who had
“bounced around” placements and requires a stable placement and therapeutic services.
Counsel for the Agency noted that in addition to the current matter, defendant was
recently arrested in San Francisco for possession of a stolen iPhone, and was facing
charges for that offense.
       The court stated it was concerned with defendant’s escalating delinquent behavior,
beginning with assault and moving to burglary and possession of a BB gun resembling a
.45-caliber semiautomatic handgun. Thereafter, the court declared defendant a ward of
the court and set the maximum term of confinement at three years six months. The court
dismissed dependency and ordered out-of-home placement. Defendant’s dependency
counsel filed a timely notice of appeal on June 18, 2013.

                                                 11
                                        DISCUSSION
A. Legal Standard
       The law with respect to a minor with cases in both the dependency system and the
delinquency system is as follows: “Under section 300, a child who is neglected or abused
falls within the juvenile court’s protective jurisdiction as a ‘ “dependent child of the
court.” ’ [Citation.] As a dependent, the juvenile court may remove the minor from the
home, or place the minor in alternative care that meets his or her needs for custody, care
and guidance. [Citation.] Alternatively, the juvenile court may take jurisdiction over a
minor as a ‘ “ward of the court” when the child is habitually disobedient or truant’ under
section 601, or commits a crime under section 602. [Citation.] When a minor is
adjudged a ward of the court, the minor is subject to more-restrictive placements because
of his or her criminal conduct and the court may commit the minor to a juvenile home,
ranch, camp, forestry camp, or juvenile hall. [Citation.] The Legislature has declared
that a minor cannot simultaneously be both a dependent and a ward of the juvenile court.
[Citation] [¶] Section 241.1 sets forth the procedure for handling cases with dual
jurisdiction in which a minor is both a dependent under section 300 and a ward under
sections 601 or 602. It requires the probation department and the welfare department to
jointly develop a written protocol to determine which status will best serve the interests
of the minor and the protection of society. Once completed, the report is presented to the
juvenile court for a determination of the appropriate status for the minor. [Citation.] The
joint assessment report must contain the joint recommendation of the probation
department and child welfare departments and also include (1) a description of the nature
of the referral, (2) the age of the child, (3) the history of any physical, sexual or emotional
abuse of the child, (4) the prior record of the child’s parents for abuse of this or any other
child, (5) the prior record of the child for out-of-control or delinquent behavior, (6) the
parents’ cooperation with the child’s school, (7) the child’s functioning at school, (8) the
nature of the child’s home environment, (9) the history of involvement of any agencies or

                                              12
professionals with the child and his or her family, (10) any services or community
agencies that are available to assist the child and his or her family, (11) a statement by
any counsel currently representing the child, and (12) a statement by any court-appointed
special advocate (CASA) volunteer currently appointed for the child.”3 (In re Joey G.
(2012) 206 Cal. App. 4th 343, 347 (Joey G.).)
       “We review the juvenile court’s determination under section 241.1 for abuse of
discretion. [Citation]. ‘To show abuse of discretion, the appellant must demonstrate the
juvenile court exercised its discretion in an arbitrary, capricious or patently absurd
manner that resulted in a miscarriage of justice.’ [Citation.] Throughout our analysis, we
will not lightly substitute our decision for that rendered by the juvenile court. Rather, we
must indulge all reasonable inferences to support the decision of the juvenile court and
will not disturb its findings where there is substantial evidence to support them.” (In re
M.V. (2014) 225 Cal. App. 4th 1495, 1506–1507 (M.V.).)4
B.     The Juvenile Court’s Section 241.1 Determination
       The juvenile court adopted the recommendation of both probation department and
the Agency and determined defendant should be adjudged a juvenile court ward and his
dependency proceedings dismissed. As noted above, when a minor is both a dependent
under section 300 and a ward under section 602, the juvenile court is required by section
241.1 to “determine which status is appropriate for the minor.” (§ 241.1, subd. (a).)
When doing so, the juvenile court considers the recommendations of the county


       3
        The list of items required in a section 241.1 report is derived from section 241.1
and California Rules of Court, rule 5.512(d).
       4
        In arguing for sufficiency of the evidence review rather than abuse of discretion,
defendant cites In re Marcus G. (1999) 73 Cal. App. 4th 1008, 1014, in which the court
found that there was insufficient evidence to support the order dismissing the minor’s
dependency petition because the joint assessment required by section 241.1 had not been
performed or presented to the court. In this case, however, a section 241.1 report was
prepared and considered by the court, so we find Marcus G. inapposite.


                                             13
probation department and the child welfare services department as to “which status will
serve the best interests of the minor and the protection of society.” (Ibid.) Thus, as our
colleagues in Division Four stated recently, “within the context of the juvenile court law
generally,” section 241.1 grants “broad discretion to the juvenile court when determining
which status will best meet a particular minor’s needs. (See § 202, subd. (b) [both
delinquent and dependent minors shall receive ‘care, treatment, and guidance’ that is
‘consistent with their best interest’]; Joey G., supra, 206 Cal.App.4th at p. 346 [juvenile
court determination under § 241.1 reviewable only for abuse of discretion]; see also In re
Abdirahman S. (1997) 58 Cal. App. 4th 963, 969 [68 Cal. Rptr. 2d 402] [juvenile
delinquency court has broad discretion to set conditions of probation for purpose of
rehabilitation]; In re Jose M. (1988) 206 Cal. App. 3d 1098, 1103–1104, [254 Cal. Rptr.
364] [juvenile dependency court ‘has broad discretion to determine what would best
serve and protect the child’s interest and to fashion a dispositional order in accordance
with this discretion’].)” (M.V., supra, 225 Cal.App.4th at p. 1513.)
       Notwithstanding the juvenile courts “significant latitude in this area” (M.V., supra,
222 Cal.App.4th at p. 534), defendant contends the juvenile court erred in choosing
wardship over dependency. Reviewing the factors specified under section 241.1,
defendant concludes they “clearly show[] that the minor should have remained a
dependent.” Defendant downplays the seriousness of the crime and his role in it,
asserting “nothing was taken from the home,” he was merely the “lookout,” and the crime
was committed impulsively because his family overlooked his birthday, and emphasizes
his relative youth (age 14), his long history of dependency, and his dysfunctional home
environment.
       We are not unsympathetic to the fact defendant experienced a traumatic early
childhood, a chaotic home environment, and continues to wrestle with the resulting
mental and behavioral problems in his teenage years; nevertheless, on this record
defendant fails to demonstrate the juvenile court abused its discretion in selecting

                                             14
wardship over dependency as the system that would best serve his interests at this
juncture. The juvenile court judge was understandably concerned with defendant’s
escalating criminal conduct and out-of-control behavior, which posed great dangers to
himself and others. (See § 202, subd. (a) [the purpose of the juvenile court law is “to
provide for the protection and safety of . . . each minor under the jurisdiction of the
juvenile court”].) As related in the section 241.1 report, defendant “has absconded from
every Social Services placement . . . . He will not attend school. He smokes weed with
his friends, hangs out past his 8:45 p.m. curfew, and often stays out overnight without his
mother’s permission with people his mother does not know. [Defendant] is also very
defiant towards most of the adults in his life. . . . [¶] . . . [Defendant] stated to his child
welfare worker . . . his plan is to . . . go AWOL, not to go to school, and get in trouble so
no one will deal with him and he can be sent home.” Even mother told the court
defendant thinks “he grown [sic], he can go rob people, . . . go in people [sic] houses”
and that he “don’t want to go to school, don’t want to follow the rules.” The judge
opined defendant’s behavior had escalated to the point where wardship is appropriate and
that defendant would benefit from a structured placement where “he can get the school
. . . [and] the services he needs.” In sum, we see no abuse of discretion in the juvenile
court’s conclusion that defendant’s interests would best be served through the
delinquency system.
       Defendant also asserts the juvenile court’s 241.1 determination was defective
because the delinquency court judge failed to review his dependency file prior to
determining his status as a ward. The People argue the delinquency court judge was not
required to examine defendant’s voluminous dependency file and, moreover, that
defendant has forfeited this point by failing to raise it below. The People are correct on
the first point because “neither section 241.1 nor [California Rules of Court,] rule 5.512
requires judicial examination of the full dependency file. In fact, while section 241.1
requires that relevant ‘records of other agencies’ be considered by Probation and the

                                                15
Agency in the development of their recommendation regarding a dual status minor
[citation], the 241.1 report prescribed by rule 5.512 requires only ‘the history of
involvement’ of those agencies. This makes sense as a well-drafted 241.1 report should
successfully summarize the minor’s social history, including the impact of any previous
abuse or neglect on current wrongdoing, that would otherwise be contained in the
underlying records. [Citations.] Of course, where the best interests of a child are at
stake, it may well be prudent for the juvenile court to consider as much information as
possible. However, review of the entire dependency file was not mandatory.” (M.V.,
supra, 225 Cal.App.4th at pp. 1514–1515, italics added.) Accordingly, even if the court
did not review the entire dependency file prior to making its section 241.1 determination,
reversal is not warranted on that basis.
C.     Timing of the Section 241.1 Assessment
       Defendant contends the juvenile court violated his constitutional and statutory
rights to due process by holding the section 602 jurisdictional hearing before a section
241.1 assessment had been completed. In this regard, defendant asserts section 241.1
requires the assessment to be filed early in the proceedings and notes that California
Rules of Court, rule 5.512 (rule 5.512), addressing the joint assessment procedure under
section 241.1, specifically requires the joint assessment be prepared before the
jurisdictional hearing. (See rule 5.512(e) [“If the child is detained, the hearing on the
joint assessment report must occur as soon as possible after or concurrent with the
detention hearing, but no later than 15 court days after the order of detention and before
the jurisdictional hearing.”], italics added.)
       Here, defendant was ordered detained on the section 602 petition on April 25,
2013; on May 1, 2013, the juvenile court assumed jurisdiction on the 602 petition after
defendant knowingly and voluntary pleaded guilty to second degree burglary with
dismissal of the misdemeanor weapons charge; and, on May 22, 2013, the juvenile court
held the section 241.1 hearing. Clearly, the timing of the section 241.1 hearing in this

                                                 16
case did not comport with rule 5.512(e) because it occurred after the jurisdictional
hearing.5
       However, defendant failed to object in trial court to the section 602 hearing going
forward before a section 241.1 assessment had been conducted pursuant to rule 5.512.
Indeed, defendant affirmatively acquiesced in the section 602 proceeding: After full
advisement and waiver of his constitutional rights, defendant entered into a plea bargain
allowing him to admit to the reduced charge of second degree burglary with dismissal of
the misdemeanor weapons charge. Accordingly, defendant has forfeited this issue on
appeal for failure to object below. (See, e.g., In re Dakota S. (2000) 85 Cal. App. 4th 494,
502 [citing cases in which appellate courts have applied the forfeiture doctrine “in
dependency proceedings in a wide variety of contexts, including cases involving failures
to obtain various reports required by statute”]; see also M.V., supra, 225 Cal.App.4th at
p. 1508 [“Contrary to appellant’s assertion, the fact that section 241.1 imposes a
‘mandatory’ statutory duty does not preclude the application of the forfeiture rule.”].)
       Even if the issue was not forfeited, the failure to comply with rule 5.512 is not of
constitutional magnitude. “A procedural due process claim . . . requires a deprivation of
a constitutionally protected interest and a denial of adequate procedural protections.
[Citations.] Although what procedural process is due in a given circumstance may vary,

       5
         Interestingly, in M.V., Division Four noted “that at least one commentator has
indicated that the timeframes set forth in rule 5.512(e) may be contrary to the best
interests of the minor and the protection of society and therefore void as inconsistent with
the intent of section 241.1. (See Seiser & Kumli, Cal. Juvenile Courts Practice and
Procedure (2013) § 3.27[2], p. 3-52 [citing California Court Reporters Assn. v. Judicial
Council of California (1995) 39 Cal. App. 4th 15, 24–26, 46 Cal. Rptr. 2d 44].) This is
because a decision to terminate one status should not be made until after a determination
that the jurisdictional allegations supporting the alternate status are true. [Citation.] As is
pertinent to the present matter, ‘[s]ince the full nature of the delinquency allegations may
not become clear until after they have been litigated and the juvenile court may or may
not find those allegations true,’ there may be ‘substantial merit’ to deferring the section
241.1 determination until after the jurisdiction hearing in the appropriate case.” (M.V.,
supra, 225 Cal.App.4th at p. 1507, fn. 4.)

                                              17
it ‘always requires a relatively level playing field, the “constitutional floor” of a “fair trial
in a fair tribunal,” in other words, a fair hearing before a neutral or unbiased decision-
maker.’ ” (Shaw v. County of Santa Cruz (2008) 170 Cal. App. 4th 229, 265–266.) In
particular, “In the dependency context, due process may be implicated where a required
investigative report is completely omitted. [Citation.] However, where ‘the assessment
report is prepared, is available to the parties in advance of the noticed hearing, and does
address the principal questions at issue in the particular proceeding, errors or omissions
in the report cannot be characterized in terms of denial of due process.’ [Citation.] Here,
a section 241.1 report was prepared and available prior to the court’s noticed section
241.1 hearing and did address the principal question at issue. Further, the report was
considered by the juvenile court—along with argument by the parties regarding the
report’s recommendation—before the court announced its section 241.1 decision. Under
such circumstances, we do not perceive any lateness in the report’s preparation to be a
defect that fundamentally undermined the statutory scheme such that the minor was
unable to avail herself of its protections.” (M.V, supra, 225 Cal.App.4th at p. 1510.) The
same holds true in this case.
       In sum, defendant forfeited any issue concerning the tardiness of the section 241.1
assessment by failing to object below and, even if the issue is not forfeited, any tardiness
in the preparation of the section 241.1 assessment did not violate defendant’s
constitutional and statutory rights to due process.
D.     Maximum Confinement Time
       Defendant contends the juvenile court erred in determining that his maximum time
of confinement under section 726, subdivision (d), is three years six months, instead of
three years. The Attorney General agrees, as do we.
       At the dispositional hearing on May 22, 2013, the court determined defendant’s
maximum time of confinement was three years six months. The maximum time of
confinement for the offense to which defendant pleaded guilty—second degree

                                               18
burglary—is three years. (See Pen. Code, §§ 461, subd. (b), 1170, subd. (h).) The trial
court apparently added six months to the maximum time of confinement for second
degree burglary based on defendant’s first adjudication for misdemeanor battery in 2010
(see ante, fn. 2), as well as a section 602 petition filed in Contra Costa County in March
2012, alleging misdemeanor battery on a school employee.
       However, defendant was not declared a ward of the court in the 2010 matter, so no
custody time remains from that adjudication (see § 726, subd. (d)), and the record
indicates the 2012 matter was dismissed in Contra Costa County and no finding was ever
made on that petition. More importantly, as the Attorney General correctly
acknowledges, no aggregation of any prior adjudications was permissible because the
prosecutor did not give the required notice. (See In re Donnell L. (1989) 212 Cal. App. 3d
185, 192 [“a petition under section 602 must contain notice of the intent to rely upon
previously sustained petitions under section 602, in order to aggregate the maximum
period of confinement on the basis of those petitions”].) In sum, we agree that the
maximum time of confinement is three years.




                                            19
                                      DISPOSITION
      The juvenile court is directed to amend the dispositional order to reflect a
maximum time of confinement of three years. As modified, the dispositional order is
affirmed.



                                                 ______________________
                                                  Becton, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Banke, J.




* Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                            20